

COMERICA INCORPORATED
2006 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
SECTION 1
PURPOSE
The purpose of the Comerica Incorporated 2006 Amended and Restated Long-Term
Incentive Plan is to align the interests of employees of the Corporation
selected to receive awards with those of stockholders by rewarding long term
decision-making and actions for the betterment of the Corporation. Accordingly,
Eligible Individuals may receive Awards of Options, Stock Appreciation Rights,
Restricted Stock or Restricted Stock Units, Performance Awards and Other
Stock-Based Awards. Equity-based compensation assists in the attraction and
retention of qualified employees, and provides them with additional incentive to
devote their best efforts to pursue and sustain the Corporation's superior
long-term performance. This enhances the value of the Corporation for the
benefit of its stockholders.
SECTION 2
DEFINITIONS
A.    "Affiliate" means (i) any corporation, partnership, joint venture or other
entity that is controlled by the Corporation, whether directly or indirectly,
and (ii) any corporation, partnership, joint venture or other entity in which
the Corporation has a significant equity interest, as determined by the
Committee; provided, however, that with respect to an Award of an Incentive
Stock Option and an Award that is subject to Code Section 409A, the term
“Affiliate” shall refer solely to a Subsidiary.
B.    "Aggregated Plan" means all agreements, methods, programs, and other
arrangements sponsored by the Corporation that would be aggregated with this
Plan under Section 1.409A-1(c) of the Regulations.
C.    "Award" means an Option, a Stock Appreciation Right, a Share of Restricted
Stock, a Restricted Stock Unit, a Performance Award, including a Qualified
Performance-Based Award, or an Other Stock-Based Award pursuant to the Plan.
Each Award shall be evidenced by an Award Agreement.
D.    "Award Agreement" means a written agreement, in a form approved by the
Committee, which sets forth the terms and conditions of an Award, including, but
not limited to, the Performance Period and/or Restriction Period, as
appropriate. Agreements shall be subject to the express terms and conditions set
forth herein, and to such other terms and conditions not inconsistent with the
Plan as the Committee shall deem appropriate.
E.    "Award Recipient" means an Eligible Individual who has been granted an
Award under the Plan and has entered into an Award Agreement evidencing the
grant of


1

--------------------------------------------------------------------------------




such Award or otherwise accepted the terms of an Award Agreement, including by
electronic acceptance or acknowledgement.
F.    "Beneficiary" means any person(s) designated by an Award Recipient on a
beneficiary designation form submitted to the Plan Administrator, or, if no form
has been submitted, any person(s) entitled to receive any amounts owing to such
Award Recipient under this Plan upon his or her death by reason of having been
named in the Award Recipient's will or trust agreement or having qualified as a
taker of the Award Recipient's property under the laws of intestacy. If an Award
Recipient authorizes any person, in writing, to exercise such individual's
Options or Stock Appreciation Rights following the Award Recipient's death, the
term "Beneficiary" shall include any person in whose favor such Options or Stock
Appreciation Rights are exercised by the person authorized to exercise the
Options or Stock Appreciation Rights.
G.    "Board" means the Board of Directors of the Corporation.
H.    "Cause" means (1) conviction of the Award Recipient for committing a
felony under Federal law or the law of the state in which such action occurred,
(2) dishonesty in the course of fulfilling the Award Recipient's employment
duties, (3) willful and deliberate failure on the part of the Award Recipient to
perform his or her employment duties in any material respect, or (4) before a
Change of Control, such other events as shall be determined by the Committee.
Before a Change of Control, the Committee shall, unless otherwise provided in an
Individual Agreement with the Award Recipient, have the sole discretion to
determine whether "Cause" exists, and its determination shall be final.
I.    "Change of Control" shall have the meaning set forth in Exhibit A to this
Plan.
J.    "Code" means the Internal Revenue Code of 1986, as amended.
K.    "Committee" means the Governance, Compensation and Nominating Committee of
the Board or such other committee of the Board as the Board may from time to
time designate, which, with respect to the establishment of Performance
Measures, shall be composed solely of not less than two outside directors (as
described under Regulations Section 1.162-27(e)(3)), and shall be appointed by
and serve at the pleasure of the Board.
L.    "Corporation" means Comerica Incorporated, a Delaware corporation, and its
successors and assigns.
M.    "Date of Grant" means the effective date of an Award granted by the
Committee to an Award Recipient.
N.    "Disabled" or "Disability" means "Totally Disabled" (or any derivation of
such term) within the meaning of the Long-Term Disability Plan of Comerica
Incorporated, or if there is no such plan, "Disability" as determined by the
Committee. However, with respect to the rules relating to Incentive Stock
Options, the term "Disabled" shall mean disabled


2

--------------------------------------------------------------------------------




as that term is utilized in Sections 422 and 22(e)(3) of the Code, or any
successor Code provisions relating to ISOs. Furthermore, with respect to Awards
subject to Section 409A of the Code, "Disabled" shall not have either of the
prior meanings, but shall mean an Award Recipient's inability to engage in any
substantial gainful activity due to a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
O.    "Disaffiliation" means a Subsidiary's or Affiliate's ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Corporation, of the
stock of the Subsidiary or Affiliate) or a sale of a division of the Corporation
and its Affiliates.
P.    "Eligible Individual" means any officers and employees of the Corporation
or any of its Subsidiaries or Affiliates, and prospective officers and employees
who have accepted offers of employment from the Corporation or its Subsidiaries
or Affiliates. Notwithstanding the foregoing, an Eligible Individual for
purposes of receipt of the grant of an ISO shall be limited to those individuals
who are eligible to receive ISOs under rules set forth in the Code and
applicable Regulations.
Q.    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
R.    "Fair Market Value" means the closing price of a Share on the New York
Stock Exchange as reported on the Composite Tape as published in the Wall Street
Journal; if, however, there is no trading of Shares on the date in question,
then the closing price of the Shares as so reported, on the last preceding
trading day shall instead be used to determine Fair Market Value. If Fair Market
Value for any date in question cannot be determined as provided above, Fair
Market Value shall be determined by the Committee in its good faith discretion
based on a reasonable valuation method in accordance with the Regulations and
applicable guidance promulgated under Code Section 409A.
S.    "Incentive Stock Option" or "ISO Award" means an Option granted pursuant
to the Plan that is designated in the applicable Award Agreement as an
"incentive stock option" within the meaning of Section 422 of the Code, and that
in fact so qualifies.
T.    "Nonqualified Stock Option" or "NQSO Award" means an Option granted
pursuant to the Plan that is not intended to be, or does not qualify as, an
Incentive Stock Option.
U.    "Option" means a Nonqualified Stock Option or an Incentive Stock Option
granted pursuant to Section 6(A) of the Plan.
V.    "Other Stock-Based Award" means any right granted under Section 6(F) of
the Plan.
W.    "Performance Award" means any Award, including a Qualified
Performance-Based Award, granted pursuant to Section 6(E) of the Plan.


3

--------------------------------------------------------------------------------




X.    "Performance Measures" means the performance goals established by the
Committee and relating to a Performance Period in connection with the grant of
an Award. In the case of any Qualified Performance-Based Award, such goals shall
be (i) based on the attainment of specified levels of one or more of the
following measures (a) earnings per share, (b) return measures (including, but
not limited to, return on assets, equity or sales), (c) net income (before or
after taxes), (d) cash flow (including, but not limited to, operating cash flow
and free cash flow), (e) cash flow return on investments, which equals net cash
flows divided by owner's equity, (f) earnings before or after taxes, interest,
depreciation and/or amortization, (g) internal rate of return or increase in net
present value, (h) gross revenues, (i) gross margins, (j) capital measures or
(k) stock price (including, but not limited to, growth measures and total
stockholder return) and (ii) set by the Committee within the time period
prescribed by Section 162(m) of the Code. Performance Measures may be absolute
in their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated and may be based on or adjusted for
any other objective goals, events, or occurrences established by the Committee
for a Performance Period. Such Performance Measures may be particular to a line
of business, Subsidiary or other unit or may be based on the performance of the
Corporation generally. Such Performance Measures may cover the Performance
Period(s) as specified by the Committee. Performance Measures may be adjusted by
the Committee in its sole discretion to eliminate the unbudgeted effects of
charges for restructurings, charges for discontinued operations, charges for
extraordinary items and other unusual or non-recurring items of loss or expense,
merger related charges, cumulative effect of accounting changes, the unbudgeted
financial impact of any acquisition or divestiture made during the applicable
Performance Period, and any direct or indirect change in the Federal corporate
tax rate affecting the Performance Period, each as defined by generally accepted
accounting principles and identified in the audited financial statements, notes
to the audited financial statements, management's discussion and analysis or
other Corporation filings with the Securities and Exchange Commission
Y.    "Performance Period" means the period designated by the Committee during
which the Performance Measures applicable to an Award shall be measured. The
Performance Period shall be established at or before the time of the grant of
the Award, and the length of any Performance Period shall be within the
discretion of the Committee.
Z.    "Plan" means the Comerica Incorporated 2006 Amended and Restated Long-Term
Incentive Plan, as may be amended from time to time.
AA.    "Qualified Performance-Based Award" means an Award intended to qualify
for the Section 162(m) Exemption, as provided in Section 7.
BB.    "Regulations" means the Treasury Regulations promulgated under the Code.
CC.    "Restriction Period" means the period designated by the Committee during
which Shares of a Restricted Stock Award remain forfeitable or a Restricted
Stock Unit Award is subject to vesting requirements.


4

--------------------------------------------------------------------------------




DD.    "Restricted Stock" or "Restricted Stock Award" means an award of Shares
pursuant to Section 6(C) of the Plan subject to the terms, conditions and such
restrictions as may be determined by the Committee and set forth in the
applicable Award Agreement. Shares of Restricted Stock shall constitute issued
and outstanding Shares for all corporate purposes.
EE.    "Restricted Stock Units" or "Restricted Stock Unit Award" means an Award
granted pursuant to Section 6(D) of the Plan denominated in Shares subject to
the terms, conditions and restrictions determined by the Committee and set forth
in the applicable Award Agreement.
FF.    "Retirement" means, unless otherwise provided in an Award Agreement or
determined by the Committee, an Award Recipient's Termination of Employment (or
with respect to Awards subject to Code Section 409A, an Award Recipient's
Separation from Service) at or after age 65 or after attainment of both age 55
and ten (10) years of service with the Corporation and Affiliates.
GG.    "Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.
HH.    "Separation from Service" means, with respect to any Award that is
subject to Code Section 409A, the date on which the Corporation and the Award
Recipient reasonably anticipate a permanent reduction in the level of bona fide
services performed by the Award Recipient for the Corporation or any Affiliate
to 20% or less of the average level of bona fide services performed by the Award
Recipient for the Corporation or any Affiliate (whether as an employee or an
independent contractor) in the immediately preceding thirty-six (36) months (or
the full period of service to the Corporation and any Affiliate if the Award
Recipient has been providing services to the Corporation and its Affiliates for
less than thirty-six (36) months). The determination of whether a Separation
from Service has occurred shall be made by the Plan Administrator in accordance
with the provisions of Code Section 409A and the Regulations promulgated
thereunder.
II.    "Share" means a share of common stock, $5.00 par value, of the
Corporation or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 3(D) of the Plan.
JJ.    "Specified Employee" means a key employee of the Corporation as defined
in Code Section 416(i) without regard to paragraph (5) thereof. The
determination of whether an Award Recipient is a Specified Employee shall be
made by the Committee as of the specified employee identification date adopted
by the Corporation in accordance with the provisions of Code Section 409A and
the Regulations promulgated thereunder.
KK.    "Stock Appreciation Right" or "SAR Award" means a right granted under
Section 6(B) of the Plan.


5

--------------------------------------------------------------------------------




LL.    "Subsidiary" means any entity (other than the Corporation) in an unbroken
chain of entities beginning with the Corporation, provided each entity (other
than the last entity) in the unbroken chain owns, at the time of the
determination, ownership interests possessing fifty percent (50%) or more of the
total combined voting power of all classes of ownership interests in one of the
other entities in such chain; provided, however, with respect to any Award that
is an Incentive Stock Option, the term "Subsidiary" shall refer solely to an
entity that is taxed under Federal tax law as a corporation.
MM.    "Tax Withholding Date" shall mean the earliest date the obligation to
withhold tax with respect to an Award arises.
NN.    "Term" means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding (subject to earlier termination upon
Termination of Employment or otherwise) as specified in the applicable Award
Agreement or, to the extent not specified in the Award Agreement, as provided in
the Plan.
OO.    "Termination of Employment" means the termination of the applicable Award
Recipient's employment with the Corporation and any of its Affiliates. An Award
Recipient employed by an Affiliate or a division of the Corporation or any of
its Affiliates shall be deemed to incur a Termination of Employment if, as a
result of a Disaffiliation, such Affiliate or division ceases to be an Affiliate
or division, as the case may be, and the Award Recipient does not immediately
thereafter become an employee of the Corporation or an Affiliate. Neither a
temporary absence from employment because of illness, vacation or leave of
absence nor a transfer among the Corporation and its Affiliates shall be
considered a Termination of Employment.
SECTION 3
STOCK SUBJECT TO THE PLAN
A.    Plan Maximums. The maximum number of Shares that may be delivered pursuant
to Awards under the Plan shall be the sum of (i) seventeen million three hundred
fifty thousand (17,350,000), (ii) any Shares available for future awards under
the Amended and Restated Comerica Incorporated 1997 Long-Term Incentive Plan
(the "Prior Plan") as of the Effective Date, and (iii) any Shares that are
represented by awards granted under the Prior Plan which are forfeited, expire
or are cancelled without delivery of Shares or which result in the forfeiture of
Shares back to the Corporation. No additional Shares will be granted pursuant to
the terms of the Prior Plan as of the Effective Date of the Plan. The maximum
number of Shares that may be delivered pursuant to Options intended to be
Incentive Stock Options shall be one million (1,000,000) Shares. No more than
eight million five hundred fifty thousand (8,550,000) Shares may be issued
during the term of the Plan pursuant to Awards other than Options and Stock
Appreciation Rights. Shares subject to an Award under the Plan may be authorized
and unissued Shares or treasury Shares.
B.    Individual Limits. No Award Recipient may be granted Awards with respect
to more than 350,000 Shares in any calendar year, and the maximum number of
Shares


6

--------------------------------------------------------------------------------




underlying Awards of Options and Stock Appreciation Rights that may be granted
to an Award Recipient in any calendar year is 350,000.
C.    Rules for Calculating Shares Delivered. Any Shares covered by an Award
that has been granted shall be counted as used under the Plan as of the Date of
Grant. To the extent that any Award is forfeited, or any Option or Stock
Appreciation Right terminates, expires or lapses without being exercised, the
Shares subject to such Awards not delivered as a result thereof shall again be
available for Awards under the Plan. The following Shares, however, may not
again be made available for issuance in respect of Awards under this Plan: (i)
Shares not issued or delivered as a result of the net settlement of an
outstanding Stock Appreciation Right; (ii) Shares used to pay the exercise price
or withholding taxes related to an outstanding Award; or (iii) Shares
repurchased by the Corporation on the open market with the proceeds of an Option
exercise price to settle an Option.
D.    Adjustment Provision. In the event of (i) a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting the capital structure of the Corporation (each, a "Share Change"), or
(ii) a merger, consolidation, acquisition of property or shares, separation,
spinoff, reorganization, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Corporation or any of its Subsidiaries (each, a
"Corporate Transaction"), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable, if any, to
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the various maximum limitations set
forth in Sections 3(A) and 3(B) upon certain types of Awards and upon the grants
to individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards, and (D) the exercise price of
outstanding Options and Stock Appreciation Rights, provided that the aggregate
exercise price or aggregate grant price of the Options or Stock Appreciation
Rights is not less than the aggregate exercise price or aggregate grant price
before the Corporate Transaction. In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which stockholders of Common
Stock receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or Stock Appreciation Right shall for this purpose be deemed
to equal the excess, if any, of the value of the consideration being paid for
each Share pursuant to such Corporate Transaction over the exercise price of
such Option or Stock Appreciation Right shall conclusively be deemed valid); (2)
the substitution of other property (including, without limitation, cash or other
securities of the Corporation and securities of entities other than the
Corporation) for the Shares subject to outstanding Awards; and (3) in connection
with any Disaffiliation, arranging for the assumption of Awards, or replacement
of Awards with new awards based on other property or other securities
(including, without limitation, other securities of the Corporation and
securities of entities other than the Corporation),


7

--------------------------------------------------------------------------------




by the affected Subsidiary, Affiliate, or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to Awards that remain based upon
Corporation securities). Any such adjustments shall be made in a manner that (i)
with respect to Awards that are not considered to be deferred compensation
within the meaning of Section 409A of the Code immediately prior to such
adjustment, would not cause such Awards to become deferred compensation subject
to Section 409A of the Code and (ii) with respect to Awards that are considered
deferred compensation within the meaning of Section 409A of the Code, would not
cause such Awards to be non-compliant with the requirements of Section 409A of
the Code.
SECTION 4
ADMINISTRATION
A.    Committee. The Plan shall be administered by the Committee. In addition to
any implied powers and duties that may be needed to carry out the provisions of
the Plan, the Committee shall have all the powers vested in it by the terms of
the Plan, including exclusive authority to: select Eligible Individuals; to make
Awards; to determine the type, size, terms and timing of Awards (which need not
be uniform); to accelerate the vesting of Awards, including upon the occurrence
of a Change of Control of the Corporation or an Award Recipient's Termination of
Employment; to prescribe the form of the Award Agreement; to modify, amend or
adjust the terms and conditions of any Award, subject to Sections 7 and 10; to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable; to interpret
the terms and provisions of the Plan and any Award issued under the Plan (and
any Award Agreement relating thereto); make any other determinations it believes
necessary or advisable in connection with the administration of the Plan;
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award Agreement; establish any "blackout" period that the
Committee in its sole discretion deems necessary or advisable; and to otherwise
administer the Plan.
B.    Procedures. Determinations of the Committee shall be made by a majority
vote of its members at a meeting at which a quorum is present or pursuant to a
unanimous written consent of its members. A majority of the members of the
Committee shall constitute a quorum. Subject to Section 7(D), any authority
granted to the Committee may also be exercised by the full Board. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Committee may authorize any one
or more of its members, or any officer of the Corporation, to execute and
deliver documents on behalf of the Committee.
Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may (i) allocate all or any portion of its
responsibilities and powers to any one or more of its members and/or (ii)
delegate all or any part of its responsibilities and powers to any person or
persons selected by it, provided that, the Committee may not delegate its
responsibilities and powers if such delegation would cause an Award made to an
individual subject to Section 16 of the Exchange Act not to qualify for an
exemption


8

--------------------------------------------------------------------------------




from Section 16(b) of the Exchange Act or cause an Award intended to be a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption. Any such allocation or delegation may be
revoked by the Committee at any time.
All decisions made by the Committee (or any person or persons to whom the
Committee has allocated or delegated all or any portion of its responsibilities
and powers in accordance with this Plan) shall be final and binding on all
persons, including the Corporation, its Affiliates, Subsidiaries, stockholders,
Eligible Individuals, Award Recipients, Beneficiaries and other interested
parties.
C.    Discretion of the Committee. Subject to Section 1(G), any determination
made by the Committee or by an appropriately delegated officer pursuant to
delegated authority under the provisions of the Plan with respect to any Award
shall be made in the sole discretion of the Committee or such delegate at the
time of the grant of the Award or, unless in contravention of any express term
of the Plan, at any time thereafter. All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Corporation, Award Recipients
and Eligible Individuals.
D.    Cancellation or Suspension of Awards. The Committee may cancel all or any
portion of any Award, whether or not vested or deferred, as set forth below.
Upon cancellation, the Award Recipient shall forfeit the Award and any benefits
attributable to such canceled Award or portion thereof. The Committee may cancel
an Award if, in its sole discretion, the Committee determines in good faith that
the Award Recipient has done any of the following: (i) committed a felony; (ii)
committed fraud; (iii) embezzled; (iv) disclosed confidential information or
trade secrets; (v) was terminated for Cause; (vi) engaged in any activity in
competition with the business of the Corporation or any Subsidiary or Affiliate
of the Corporation; or (vii) engaged in conduct that adversely affected the
Corporation. The Executive Vice President — Director of Human Resources, or such
other person designated from time to time by the Chief Executive Officer of the
Corporation (the "Delegate"), shall have the power and authority to suspend all
or any portion of any Award if the Delegate makes in good faith the
determination described in the preceding sentence. Any such suspension of an
Award shall remain in effect until the suspension shall be presented to and
acted on by the Committee at its next meeting. This Section 4(D) shall have no
application for a two year period following a Change of Control of the
Corporation.
SECTION 5
ELIGIBILITY
Awards may only be made to Eligible Individuals.


9

--------------------------------------------------------------------------------






SECTION 6
AWARDS
A.    Options. The Committee may grant Options to Eligible Individuals in
accordance with the provisions of this subsection subject to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine to be appropriate.
1.    Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee; provided, however, that such exercise price shall
not be less than 100% of the Fair Market Value of a Share on the Date of Grant
of such Option, and such exercise price may not be decreased during the Term of
the Option except pursuant to an adjustment in accordance with Section 3(D).
2.    Option Term. The Term of each Option shall be fixed by the Committee and
the maximum Term of each Option shall be ten (10) years.
3.    Time and Manner of Exercise. The Committee shall determine the time or
times at which an Option may be exercised, and the manner in which (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price) payment of the exercise price with
respect thereto may be made, or deemed to have been made. The Committee may
authorize the use of any form of "cashless" exercise of an Option that is
legally permissible.
4.    Employment Status. Except as provided in paragraphs (a) through (d) below
or as may otherwise be provided by the Committee (either at the time of grant of
an Option or thereafter), an Award Recipient's Options and Stock Appreciation
Rights shall be immediately forfeited upon his or her Termination of Employment.
a.    Retirement. An Award Recipient's Retirement shall not affect any Option
outstanding as of the Termination of Employment due to Retirement other than
those granted in the calendar year of Retirement. All Options outstanding as of
the Termination of Employment due to Retirement other than those granted in the
calendar year of such Termination of Employment shall continue to vest pursuant
to the vesting schedule applicable to such Options, and any vested Options
outstanding as of the Termination of Employment due to Retirement (including any
ISO held by an Award Recipient who is not Disabled) shall continue in full force
and effect for the remainder of the Term of the Option. All Options granted in
the calendar year of Termination of Employment due to Retirement that have not
otherwise vested as of such termination shall terminate upon the date of
Retirement.


10

--------------------------------------------------------------------------------




b.    Disability. Upon the cessation of the Award Recipient's employment due to
Disability, any Option held by such individual that was exercisable immediately
before the Termination of Employment due to Disability shall continue to be
exercisable until the earlier of (i) the third anniversary of the Award
Recipient's Termination of Employment (or, in the case of any ISO held by an
Award Recipient who is Disabled, the first anniversary of the Award Recipient's
Termination of Employment) and (ii) the expiration of the Term of the Option.
c.    Death. Upon the Award Recipient's death (whether during his or her
employment with the Corporation or an Affiliate or during any otherwise
applicable post-termination exercise period, which in the case of an ISO, shall
not exceed three (3) months), any Option held by such individual that was
exercisable immediately before the Termination of Employment shall continue to
be exercisable by the Beneficiary(ies) of the decedent, until the earlier of (i)
the first anniversary of the date of the Award Recipient's death and (ii) the
expiration of the Term of the Option.
d.    Other Terminations of Employment. Upon the Award Recipient's Termination
of Employment for any reason other than Retirement, Disability, death or for
Cause, any Option held by such individual that was exercisable immediately
before the Termination of Employment shall continue to be exercisable until the
earlier of (i) the expiration of the three-month period following the Award
Recipient's Termination of Employment and (ii) the expiration of the Term of the
Option.
e.    Extension or Reduction of Exercise Period. In any of the foregoing
circumstances, subject to Section 8, the Committee may extend or shorten the
exercise period, but may not extend any such period beyond the Term of the
Option as originally established (or, insofar as this paragraph relates to Stock
Appreciation Rights, the Term of the SAR Award as originally established).
Further, with respect to ISOs, as a condition of any such extension, the holder
shall be required to deliver to the Corporation a release which provides that
such individual will hold the Corporation and/or Affiliates harmless with
respect to any adverse tax consequences the individual may suffer by reason of
any such extension.
B.    Stock Appreciation Right Awards. The Committee may grant Stock
Appreciation Rights to Eligible Individuals in accordance with the provisions of
this subsection subject to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
to be appropriate. The Term of each SAR Award shall be fixed by the Committee
and the maximum Term of each SAR Award shall be ten (10) years. A Stock
Appreciation Right granted under the Plan shall confer on the Award Recipient a
right to receive upon exercise thereof the excess (if any) of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the grant price of


11

--------------------------------------------------------------------------------




the Stock Appreciation Right Award as specified by the Committee, which price
shall not be less than 100% of the Fair Market Value of one Share on the Date of
Grant of the Stock Appreciation Right. Subject to the terms of the Plan, the
Committee shall determine the grant price, Term, manner of exercise, dates of
exercise, methods of settlement (cash, Shares or a combination thereof) and any
other terms and conditions of any SAR Award. The Committee may impose such
conditions or restrictions on the exercise of any SAR Award as it may deem
appropriate. Except as otherwise provided by the Committee or in an Award
Agreement, any SAR Award must be exercised during the period of the Award
Recipient's employment with the Corporation or Affiliate, provided that the
provisions of Section 6(A)(4)(a)-(e) hereof shall apply for purposes of
determining the exercise period in the event of the Award Recipient's
Retirement, Disability, death or other Termination of Employment.
C.    Restricted Stock Awards. The Committee may make Restricted Stock Awards to
Eligible Individuals in accordance with the provisions of this subsection
subject to such additional terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine to be appropriate.
1.    Nature of Restrictions. Restricted Stock Awards shall be subject to such
restrictions, including Performance Measures, as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate. Subject to the Committee's authority under Section 6(C)(3)
below, the minimum Restriction Period with respect to a Restricted Stock Award
that is subject to restrictions that are Performance Measures shall be one (1)
year, and the minimum Restriction Period with respect to a Restricted Stock
Award that is subject to restrictions that are not Performance Measures shall be
three (3) years. The Committee may, as of the Date of Grant, designate an Award
of Restricted Stock that is subject to Performance Measures as a Qualified
Performance-Based Award.
2.    Stock Certificates. Restricted Stock Awards granted under the Plan shall
be evidenced by the issuance of a stock certificate(s), which shall be held by
the Corporation. Such certificate(s) shall be registered in the name of the
Award Recipient and shall bear an appropriate legend which refers to the
restrictions applicable to such Restricted Stock Award. Alternatively, shares of
Restricted Stock under the Plan may be recorded in book entry form.
3.    Forfeiture; Delivery of Shares. Except as may be otherwise provided in an
Award Agreement, upon an Award Recipient's Termination of Employment (as
determined under criteria established by the Committee) during the applicable
Restriction Period, all Shares of Restricted Stock shall be immediately
forfeited and revert to the Corporation; provided, however, that the Committee
may waive, in whole or in part, any or all remaining restrictions applicable to
the Restricted Stock


12

--------------------------------------------------------------------------------




Award. Shares comprising any Restricted Stock Award held by the Corporation that
are no longer subject to restrictions shall be delivered to the Award Recipient
(or his or her Beneficiary) promptly after the applicable restrictions lapse or
are waived.
D.    Restricted Stock Unit Awards. The Committee may grant Awards of Restricted
Stock Units to Eligible Individuals, subject to Section 8 hereof and such other
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine to be appropriate. A Restricted Stock Unit shall
represent an unfunded, unsecured right to receive one Share or cash equal to the
Fair Market Value of a Share.
1.    Nature of Restrictions. Restricted Stock Unit Awards shall be subject to
such restrictions, including Performance Measures, as the Committee may impose,
which restrictions may lapse separately or in combination at such time or times,
in such installments or otherwise as the Committee may deem appropriate. Subject
to the Committee's authority under Section 6(D)(3) below, the minimum
Restriction Period with respect to a Restricted Stock Unit Award that is subject
to restrictions that are Performance Measures shall be one (1) year, and the
minimum Restriction Period with respect to a Restricted Stock Unit Award that is
subject to restrictions that are not Performance Measures shall be three (3)
years. The Committee may, as of the Date of Grant, designate an Award of
Restricted Stock as a Qualified Performance-Based Award.
2.    Rights as a Stockholder. An Eligible Individual to whom Restricted Stock
Units are granted shall not have any rights of a stockholder of the Corporation
with respect to the Share represented by the Restricted Stock Unit Award. If so
determined by the Committee, in its sole and absolute discretion, Restricted
Stock Units may include a dividend equivalent right, pursuant to which the Award
Recipient will either receive cash amounts (either paid currently or on a
contingent basis) equivalent to the dividends and other distributions payable
with respect to the number of Shares represented by the Restricted Stock Units,
or additional Restricted Stock Units with a Fair Market Value equal to such
dividends and other distributions, as specified in the Award Agreement. Dividend
equivalent rights that the Committee determines are subject to Section 409A of
the Code shall be paid or settled in accordance with Section 8 hereof.
3.    Forfeiture/Settlement. Except as may be otherwise provided in an Award
Agreement, upon an Award Recipient's Termination of Employment (as determined
under criteria established by the Committee) during the applicable Restriction
Period, all Restricted Stock Units shall be immediately forfeited; provided,
however, that the Committee may waive, in whole or in part, any or all remaining
vesting requirements or restrictions applicable to the Restricted Stock Unit
Award. Subject to Section 11(D) hereof, an Award of Restricted Stock Units shall
be settled in Shares as and when the Restricted Stock Units vest or at a later


13

--------------------------------------------------------------------------------




time permitted under Section 8 hereof and specified by the Committee in the
Award Agreement.
E.    Performance Awards. The Committee may grant Performance Awards (designated
as Qualified Performance-Based Awards or not) to Eligible Individuals in
accordance with the provisions of this Section 6(E), subject to Section 8 hereof
and such additional terms and conditions, not inconsistent with the provisions
of the Plan, as the Committee shall determine to be appropriate. A Performance
Award granted under the Plan (i) may be denominated or payable in cash, Shares
(including, without limitation, Restricted Shares), other securities, other
Awards, or other property, and (ii) shall confer on the Award Recipient the
right to receive a dollar amount or number of Shares upon the attainment of
Performance Measures during any Performance Period, as established by the
Committee. Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Measures to be achieved during any Performance Period, the
length of any Performance Period and the amount of any payment or number of
Shares in respect of a Performance Award shall be determined by the Committee.
F.    Other Stock-Based Awards. The Committee may grant Other Stock-Based Awards
to Eligible Individuals in accordance with the provisions of this Section 6(F),
subject to Section 8 hereof and such other additional terms and conditions,
including Performance Measures, not inconsistent with the provisions of the
Plan, as the Committee shall determine. Other Stock-Based Awards may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan.
G.    General. Except as otherwise specified in the Plan or an applicable Award
Agreement, the following provisions shall apply to Awards granted under the
Plan:
1.    Consideration for Awards. Other than the payment of the exercise price or
grant price in connection with the exercise of an Option or Stock Appreciation
Right, Awards shall be made without monetary consideration or for such minimal
monetary consideration as may be required by applicable law.
2.    Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers of Shares to be made by the
Corporation or an Affiliate upon the grant, exercise or satisfaction of an Award
may be made in such form or forms as the Committee shall determine (including,
without limitation, cash, Shares, other securities, other Awards or other
property or any combination thereof), and may be made in a single payment or
transfer, or in installments, and may be made upon vesting or such later date
permitted under Section 8 hereof and specified in the applicable Award
Agreement, and, in each case, in accordance with rules and procedures
established by the Committee. Such rules and procedures may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments.


14

--------------------------------------------------------------------------------




3.    Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by an Award Recipient otherwise than by will or by the
laws of intestacy; provided, however, that, an Award Recipient may, in the
manner established by the Committee, designate a Beneficiary to exercise the
rights of the Award Recipient and to receive any property distributable with
respect to any Award upon the death of the Award Recipient. Each Award or right
under any Award shall be exercisable during the Award Recipient's lifetime only
by the Award Recipient or, if permissible under applicable law, by the Award
Recipient's guardian or legal representative. No Award or right under any such
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Corporation or any Affiliate.
4.    Term of Awards. Subject to any specific provisions of the Plan, the term
of each Award shall be for such period as may be determined by the Committee.
5.    Securities Law Restrictions. All certificates for Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, or the rules, regulations and other requirements of
the Securities and Exchange Commission, the New York Stock Exchange, any other
exchange on which Shares may be eligible to be traded or any applicable federal
or state securities laws, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.
6.    Deferring Awards. Under no circumstances may an Award Recipient elect to
defer, until a time or times later than the exercise of an Option or a Stock
Appreciation Right or the settlement or distribution of Shares or cash in
respect of other Awards, receipt of all or a portion of the Shares or cash
subject to such Award, or dividends and dividend equivalents payable thereon.
H.    Prohibition on Option and Stock Appreciation Right Repricing. Other than
pursuant to Section 3(D), in no event may any Option or Stock Appreciation Right
granted under this Plan (1) be amended to decrease the exercise or grant price
thereof; (2) be cancelled in conjunction with (i) the grant of any new Option or
Stock Appreciation Right with a lower exercise or grant price in exchange for
the cancelled Option or Stock Appreciation Right or (ii) the grant of any other
type of Award in exchange for the cancelled Option or Stock Appreciation Right;
or (3) otherwise be subject to any action that would be treated, for accounting
purposes, as a "repricing" of such Option or Stock Appreciation Right, unless
such amendment, cancellation, or action is approved by the Corporation's
stockholders. Further, except as provided in Section 3(D) hereof, the Committee
may not, without prior approval of the Corporation’s stockholders, seek to
effect any repricing of any previously granted “underwater” Option or Stock
Appreciation Right by repurchasing the underwater Option or Stock Appreciation
Right with cash. An Option or Stock Appreciation Right will be deemed to be
“underwater” at any time when the Fair Market Value of the


15

--------------------------------------------------------------------------------




Shares covered by such Option or Stock Appreciation Right is less than the
exercise price of the Option or Stock Appreciation Right.
SECTION 7
QUALIFIED PERFORMANCE-BASED AWARDS
A.    Section 162(m) Exemption. The provisions of this Plan are intended to
ensure that all Options and Stock Appreciation Rights granted hereunder to any
Award Recipient who is or may be a "covered employee" (within the meaning of
Section 162(m)(3) of the Code) or otherwise subject to Section 162(m) in the tax
year in which such Option or Stock Appreciation Right is expected to be
deductible to the Corporation qualify for the Section 162(m) Exemption, and all
such Awards shall therefore be considered Qualified Performance-Based Awards and
this Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
"outside directors" for purposes of the Section 162(m) Exemption ("Outside
Directors")). When granting any Award other than an Option or Stock Appreciation
Right, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that (i) the recipient is or may be a "covered
employee" (within the meaning of Section 162(m)(3) of the Code) or otherwise
subject to Section 162(m) with respect to such Award, and (ii) the Committee
wishes such Award to qualify for the Section 162(m) Exemption, and the terms of
any such Award (and of the grant thereof) shall be consistent with such
designation (including, without limitation, that all such Awards be granted by a
committee composed solely of Outside Directors).
B.    Limitation on Amendment. Each Qualified Performance-Based Award (other
than an Option or Stock Appreciation Right) shall be earned, vested and payable
(as applicable) only upon the achievement of one or more Performance Measures,
together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate, and no Qualified
Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under this Plan with respect to a
Qualified Performance-Based Award, in any manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption;
provided, however, that (i) the Committee may provide, either in connection with
the grant of the applicable Award or by amendment thereafter, that achievement
of such Performance Measure will be waived upon the death or Disability of the
Award Recipient (or under any other circumstance with respect to which the
existence of such possible waiver will not cause the Award to fail to qualify
for the Section 162(m) Exemption), and (ii) any rights to vesting or accelerated
payment on a Change of Control shall apply notwithstanding this Section 7(B).
C.    Maximum Cash Award. For purposes of the Section 162(m) Exemption, the
maximum amount of compensation payable with respect to an Award granted under
the Plan to any Award Recipient who is a "covered employee" (as defined in
Section 162(m)


16

--------------------------------------------------------------------------------




of the Code) that is denominated as a dollar amount will not exceed $5,000,000
for any calendar year.
D.    Limitation on Action by the Full Board. The full Board shall not be
permitted to exercise authority granted to the Committee to the extent that the
grant or exercise of such authority would cause an Award designated as a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption.
SECTION 8
SECTION 409A OF THE CODE
It is the intention of the Corporation that no Award shall be "deferred
compensation" subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly. If the Committee
determines that an Award is subject to Section 409A of the Code, then the Award
shall be paid or settled only upon the Award Recipient's death, Disability, or
Separation from Service, or upon a Change of Control, or upon such date(s) or
pursuant to a schedule designated by the Committee, as specified in the
applicable Award Agreement, subject to the following provisions:
1.    Delay for Specified Employees. Notwithstanding any provision of this Plan
or the terms of an Award Agreement to the contrary, an Award that is granted to
a Specified Employee and that is to be paid or settled upon such Specified
Employee's Separation from Service shall not be paid or settled prior to the
earlier of (i) the first business date following six months after the date of
such Specified Employee's Separation from Service or (ii) the Specified
Employee's death.
2.    Distribution in the Event of Income Inclusion Under Code Section 409A. If
an Award fails to meet the requirements of Section 409A of the Code, the Award
Recipient may receive payment in connection with the Award before the Award
would otherwise be paid, provided, however, that the amount paid to the Award
Recipient shall not exceed the lesser of: (i) the amount payable under such
Award, or (ii) the amount to be reported pursuant to Section 409A of the Code on
the applicable Form W-2 (or Form 1099) as taxable income to the Award Recipient.
3.    Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Corporation is required to withhold amounts to pay the Award Recipient’s portion
of the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) or 3121(v)(2) with respect to an amount that is or will
be paid to the Award Recipient under the Award before the amount otherwise would
be paid, the Committee may withhold an amount equal to the lesser of: (i) the
amount payable under such Award, or (ii) the aggregate of the FICA taxes imposed
and the income tax withholding related to such amount.
4.    Delay in Payments Subject to Code Section 162(m). In the event the
Corporation reasonably anticipates that the payment of benefits under an Award


17

--------------------------------------------------------------------------------




would result in the loss of the Corporation's Federal income tax deduction with
respect to such payment due to the application of Code Section 162(m), the
Committee may delay the payment of all such benefits under the Award until (i)
the first taxable year in which the Corporation reasonably anticipates, or
should reasonably anticipate, that if the payment were made during such year,
the deduction of such payment would not be barred by application of Code Section
162(m) or (ii) during the period beginning with the date of the Award
Recipient's Separation from Service (or, for Specified Employees, the date which
is six (6) months after the date of the Award Recipient's Separation from
Service) and ending on the later of (A) the last day of the taxable year of the
Corporation which includes such date or (B) the 15th day of the third month
following the date of the Award Recipient's Separation from Service (or, for
Specified Employees, the date which is six (6) months after the date of the
Award Recipient's Separation from Service).
5.    Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Corporation reasonably anticipates that the
payment of benefits under an Award would violate Federal securities laws or
other applicable law, the Committee may delay the payment until the earliest
date at which the Corporation reasonably anticipates that making of such payment
would not cause such violation.
6.    Delay for Insolvency or Compelling Business Reasons. In the event the
Corporation determines that the making of any payment of benefits on the date
specified under an Award would jeopardize the ability of the Corporation to
continue as a going concern, the Committee may delay the payment of benefits
until the first calendar year in which the Corporation notifies the Committee
that the payment of benefits would not have such effect.
7.    Administrative Delay in Payment. In the case of administrative necessity,
the payment of benefits under an Award may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Award Recipient (or following the Award Recipient's death, the Award Recipient's
Beneficiary), it is not administratively practicable to calculate the amount of
benefits due to the Award Recipient as of the date on which payment would
otherwise be made, the payment may be delayed until the first calendar year in
which calculation of the amount is administratively practicable.
8.    No Award Recipient Election. Notwithstanding the foregoing provisions, if
the period during which payment of benefits under an Award will be made occurs,
or will occur, in two calendar years, the Award Recipient shall not be permitted
to elect the calendar year in which the payment shall be made.




18

--------------------------------------------------------------------------------




SECTION 9
WITHHOLDING OF TAXES
The Corporation will, as permitted by applicable law, withhold an amount no less
than the minimum and no more than the maximum statutory Federal, state and/or
local withholding taxes (or such lesser amount as is necessary to avoid adverse
accounting treatment for the Corporation) no later than the date as of which an
amount first becomes includible in the gross income of an Award Recipient for
Federal, state, local or foreign income or employment or other tax. Unless
otherwise provided in the applicable Award Agreement, each Award Recipient may
satisfy any such tax withholding obligation by any of the following means, or by
a combination of such means: (i) a cash payment; (ii) by delivery to the
Corporation of already-owned Shares which have been held by the individual for
at least six (6) months having a Fair Market Value, as of the Tax Withholding
Date, sufficient to satisfy the amount of the withholding tax obligation arising
from an exercise or vesting of an Award; (iii) by authorizing the Corporation to
withhold from the Shares otherwise issuable to the individual pursuant to the
exercise or vesting of an Award, a number of shares having a Fair Market Value,
as of the Tax Withholding Date, which will satisfy the amount of the withholding
tax obligation; or (iv) by a combination of such methods of payment. If the
amount requested is not paid, the Corporation may refuse to satisfy the Award.
The obligations of the Corporation under the Plan shall be conditional on such
payment or arrangements, and the Corporation and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Award Recipient. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Shares.


SECTION 10
AMENDMENT AND TERMINATION
A.    Amendments to and Termination of the Plan. The Committee or the Board may
amend, alter, or discontinue the Plan at any time by written resolution, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of the Award Recipients with respect to a previously granted
Award without such Award Recipient's consent, except such an amendment made to
comply with applicable law, including without limitation Section 409A of the
Code, stock exchange rules or accounting rules. In addition, no such amendment
shall be made without the approval of the Corporation's stockholders to the
extent such approval is required by applicable law (including Section 422 of the
Code) or the listing standards of the applicable stock exchange.
B.    Amendments to Awards. Subject to Section 6(H), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption or, without the Award Recipient's consent,
materially impair the rights of any Award Recipient with respect to an Award,
except such an amendment made to cause


19

--------------------------------------------------------------------------------




the Plan or Award to comply with applicable law, stock exchange rules or
accounting rules. Furthermore, no amendment may be made to a NQSO Award or a SAR
Award which would cause the exercise price or the grant price (as applicable) to
be less than 100% of the Fair Market Value of one Share as of the Date of Grant
except as provided in Section 3(D).
C.    Payment of Benefits Upon Termination of Plan. Upon termination of the
Plan, the Corporation may settle any outstanding Award that is not subject to
Code Section 409A as soon as is practicable following such termination and may
settle any outstanding Award that is subject to Code Section 409A in accordance
with one of the following:
1.    the termination and liquidation of the Plan within twelve (12) months of a
complete dissolution of the Corporation taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants' gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.


2.    the termination and liquidation of the Plan pursuant to irrevocable action
taken by the Committee or the Corporation within the thirty (30) days preceding
or the twelve (12) months following a Change of Control; provided that all
Aggregated Plans are terminated and liquidated with respect to each Participant
that experienced the Change of Control, so that under the terms of the
termination and liquidation, all such Participants are required to receive all
amounts of deferred compensation under this Plan and any other Aggregated Plans
within twelve (12) months of the date the Committee or the Corporation
irrevocably takes all necessary action to terminate and liquidate this Plan and
the Committee or the Corporation, as the case may be, takes all necessary action
to terminate and liquidate such other Aggregated Plans;
3.    the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Corporation's financial health; (2) the Committee or the Corporation, as the
case may be, terminates and liquidates all Aggregated Plans; (3) no payments in
liquidation of this Plan are made within twelve (12) months of the date the
Committee or the Corporation irrevocably takes all necessary action to terminate
and liquidate this Plan, other than payments that would be payable under the
terms of this Plan if the action to terminate and liquidate this Plan had not
occurred; (4) all payments are made within twenty four (24) months of the date
on which the Committee or the Corporation irrevocably takes all action necessary
to terminate and liquidate this Plan; and (5) the Corporation does not adopt a
new Aggregated Plan at any time within three (3) years following the date on
which the Committee or the Corporation irrevocably takes all action necessary to
terminate and liquidate the Plan.


20

--------------------------------------------------------------------------------






SECTION 11
MISCELLANEOUS PROVISIONS
A.    Conditions for Issuance. The Committee may require each person purchasing
or receiving Shares pursuant to an Award to represent to and agree with the
Corporation in writing that such person is acquiring the Shares without a view
to the distribution thereof. The certificates for such Shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of the Plan or Award Agreements
made pursuant thereto, with respect to any Award other than an Award that is
subject to Code Section 409A, the Corporation shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such Shares on the applicable stock
exchange; (ii) any registration or other qualification of such Shares of the
Corporation under any state or Federal law or regulation, or the maintaining in
effect of any such registration or other qualification which the Committee
shall, in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and (iii) obtaining any other consent, approval, or permit from any
state or Federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable, and, with respect to any Award that is subject to Code Section 409A,
the Corporation shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan if the Corporation reasonably anticipates
that such issuance or delivery would violate applicable Federal securities laws
or other applicable law, provided the Corporation issues or delivers the Shares
at the earliest date on which the Corporation reasonably anticipates that such
issuance or delivery would not cause such violation.
B.    Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Corporation or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees. Participation in the
Plan shall not affect an individual's eligibility to participate in any other
benefit or incentive plan of the Corporation.
C.    No Contract of Employment or Rights to Awards. The Plan shall not
constitute a contract of employment, and adoption of the Plan shall not confer
upon any employee any right to continued employment, nor shall it interfere in
any way with the right of the Corporation or any Subsidiary or Affiliate to
terminate the employment of any employee at any time. No employee or other
person shall have any claim or right to receive an Award under the Plan. Receipt
of an Award shall not confer upon the Award Recipient any rights of a
stockholder with respect to any Shares subject to such Award except as
specifically provided in the Agreement relating to the Award.
D.    Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the reinvestment of dividend equivalent rights in additional Restricted
Stock


21

--------------------------------------------------------------------------------




Units payable in Shares shall only be permissible if sufficient Shares are
available under Section 3 for such reinvestment or payment (taking into account
then outstanding Awards). In the event that sufficient Shares are not available,
such reinvestment of dividends and dividend equivalent rights shall be made in
the form of a grant of Restricted Stock Units equal in number to the Shares that
would have been obtained by such reinvestment and the terms of which Restricted
Stock Units shall provide for settlement in cash.
E.    Subsidiary Employees. In the case of a grant of an Award to any employee
of a Subsidiary of the Corporation, the Corporation may, if the Committee so
directs, issue or transfer the Shares, if any, covered by the Award to the
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary will transfer the Shares to the
employee in accordance with the terms of the Award specified by the Committee
pursuant to the provisions of the Plan. All Shares underlying Awards that are
forfeited or canceled shall revert to the Corporation.
F.    Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws,
except to the extent preempted by Federal law. To the extent that any Award is
subject to Code Section 409A, the terms of the Award Agreement and this Plan
shall be construed and interpreted in accordance with Code Section 409A and the
Regulations and interpretative guidance promulgated thereunder. The captions of
this Plan are not part of the provisions hereof and shall have no force or
effect.
G.    Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Corporation to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.
H.    Expenses. The expenses of the Plan shall be borne by the Corporation.
I.    Acceptance of Terms. By accepting an Award under the Plan or payment
pursuant to any Award, each Award Recipient, legal representative and
Beneficiary shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Committee or the Corporation. A breach by any Award Recipient, his or her
Beneficiary(ies), or legal representative, of any restrictions, terms or
conditions contained in the Plan, any Award Agreement, or otherwise established
by the Committee with respect to any Award will, unless waived in whole or in
part by the Committee, cause a forfeiture of such Award.


22

--------------------------------------------------------------------------------




J.    Vesting. Subject to Section 4(A) of this Plan, and except as otherwise
required by applicable law or the applicable rules of a stock exchange, full
value equity awards under this Plan that are based on time vesting shall have a
minimum vesting period of three years, and full value equity awards under this
Plan that are based on performance vesting shall have a minimum vesting period
of one year; provided, however, that this Section 11(J) shall have no
applicability to equity awards granted prior to February 22, 2011.
SECTION 12
EFFECTIVE AND TERMINATION
The Comerica Incorporated 2006 Amended and Restated Long-Term Incentive Plan was
originally adopted by the Board on March 28, 2006 and was effective on May 16,
2006, the date of stockholder approval. It was subsequently amended and restated
effective November 14, 2006, December 31, 2008, April 27, 2010 and February 22,
2011. This Comerica Incorporated 2006 Amended and Restated Long-Term Incentive
Plan was adopted by the Board and approved by the Governance, Compensation and
Nominating Committee on February 26, 2013, as an amendment and restatement of
the prior version of the Plan, and will be effective on the date that it is
approved by at least a majority of the shares of the Corporation present and
entitled to vote, at a meeting of the Corporation’s stockholders at which there
is a quorum (the "Effective Date"). The Plan will terminate on the tenth (10th)
anniversary of the Effective Date, unless earlier terminated in accordance with
Section 10. Awards outstanding as of the date of termination of the Plan shall
not be affected or impaired by the termination of the Plan.
Prior Plan Versions:
Compensation Committee/Governance, Compensation and Nominating Committee
Approved: February 22, 2006 (Original Plan); Prior Amendments and Restatements
were Approved November 14, 2006; November 18, 2008 (effective December 31,
2008); February 16, 2010 (2010 Amendment and Restatement) (effective April 27,
2010); and February 22, 2011.


Board Approved: March 28, 2006 (Original Plan); Prior Amendments and
Restatements were Approved November 14, 2006; November 18, 2008 (effective
December 31, 2008); February 16, 2010 (2010 Amendment and Restatement)
(effective April 27, 2010); and February 22, 2011.


Stockholders Approved: May 16, 2006 (Original Plan) and April 27, 2010 (2010
Amendment and Restatement).


2013 Amendment and Restatement:
Governance, Compensation and Nominating Committee Approved: February 26, 2013;
Further Amendment and Restatement was Approved January 18, 2017.
Board Approved: February 26, 2013.


23

--------------------------------------------------------------------------------




Stockholders Approved: April 23, 2013.



24

--------------------------------------------------------------------------------




EXHIBIT A

CHANGE OF CONTROL


A.    For the purpose of this Plan, a "Change of Control" shall mean:
1.
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection 1, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection A.3. of this Exhibit A;
or

2.
Individuals who, as of the date hereof, constitute the Corporation's Board of
Directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

3.
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the Corporation's assets (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to



25

--------------------------------------------------------------------------------




vote generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the company resulting from such Business Combination
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the company resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
4.
Approval by the Corporation's stockholders of a complete liquidation or
dissolution of the Corporation.

B.
With respect to any Award subject to Section 409A of the Code, the above
definition of "Change of Control" shall mean:

1.
any one person, or more than one person acting as a group, acquires ownership of
stock of the Corporation that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation;

2.
any one person, or more than one person acting as a group, acquires (or has
acquired during any twelve (12) month period) ownership of stock of the
Corporation possessing 30% or more of the total voting power of the stock of the
Corporation;

3.
a majority of the members of the Board is replaced during any twelve (12) month
period by directors whose appointment is not endorsed by a majority of the
members of the Board before the date of the appointment or election; or

4.
any one person, or more than one person acting as a group, acquires (or has
acquired during any twelve (12) month period) assets from the Corporation that
have a total gross fair market value equal to or more than



26

--------------------------------------------------------------------------------




40% of the total gross fair market value of all of the assets of the Corporation
immediately before such acquisition or acquisitions.
The determination of whether a Change of Control has occurred under this Section
B of Exhibit A shall be made by the Committee in accordance with the provisions
of Code Section 409A and the Regulations promulgated thereunder.


27